Citation Nr: 0107410	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-21 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for Raynaud's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1963 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 1998.  A Travel Board hearing was held before the 
undersigned in Chicago, Illinois in September 2000.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  Where there is 
insufficient medical evidence for a decision, such 
examination will be deemed necessary if the evidence of 
record contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability, and indicates that such disability or symptoms 
may be associated with the claimant's active service.  Id. 
(to be codified at 38 U.S.C.A. § 5103A(d)(2)). 

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000)(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

The veteran's claim was denied on the basis that Raynaud's 
disease existed prior to service, and was not aggravated in 
service.  The law provides that a veteran is presumed in 
sound condition except for defects noted when examined and 
accepted for service; this presumption may be rebutted by 
clear and unmistakable evidence that the disability 
manifested in service existed before service.  38 U.S.C.A. 
§ 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).  The burden 
of proof in finding clear and unmistakable evidence of 
preexistence is on the VA.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  If preexistence is shown, it must be 
determined whether the disability was aggravated during 
service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  These 
matters require a medical determination, and, pursuant to the 
VCAA, the veteran should be afforded an examination. 
 
In addition, although the veteran was discharged from service 
due to a diagnosis of Raynaud's disease, there is no evidence 
of any treatment from the time of his discharge until 
November 1998.  Although he was requested to submit records 
of his treatment subsequent to service, the request was in a 
letter informing him of the requirements of a well-grounded 
claim, and did not satisfy the duty to assist requirements of 
the VCAA.  The RO must make reasonable attempts to obtain 
relevant treatment records. 

To ensure that the VA has met its duty to assist the 
claimant, and to ensure that due process requirements are 
met, the case is REMANDED to the RO for the following:

1.  The RO should ask the veteran to 
provide a list containing the names, 
locations, and approximate dates of 
treatment of any physicians, hospitals, 
or treatment centers, including VA 
facilities, where he was treated for 
disability manifested by the types of 
symptoms he describes from the time of 
his discharge from service to the 
present.  The RO must secure all 
available records identified.  If any 
records cannot be obtained, the appellant 
should be notified, so that he may obtain 
and submit such records himself.  

2.  The veteran should be scheduled for a 
VA examination to determine whether he has 
Raynaud's disease or phenomenon which was 
incurred or aggravated during service.  
The claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests or 
studies should be completed and the 
results reviewed by the examiner prior to 
a final opinion.  The examiner is asked to 
address the following matters:
? The current, correct diagnosis for the 
veteran's symptoms of pain and 
numbness;
? Whether the current disorder is 
etiologically related to the symptoms 
shown in service;
? Whether the disorder was unequivocally 
manifested prior to service;
? If so, whether the disorder increased 
in severity in service, and, if so, 
whether the increase in severity was 
due to natural progress.  
The report must include the complete 
rationale for all conclusions reached.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(Nov.17, 2000), 00-92 (Dec. 13, 2000) and 
01-02 (Jan 9, 2001).  The RO should then 
readjudicate the claim.  If it remains 
denied, the veteran and his representative 
should be provided with an appropriate 
supplemental statement of the case and 
given the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




